
	
		III
		112th CONGRESS
		1st Session
		S. RES. 295
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. Hoeven (for himself,
			 Mr. Conrad, Mr.
			 Roberts, Mr. Sessions,
			 Mr. Isakson, Mr. Blunt, and Mr.
			 Boozman) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating October 26, 2011, as Day
		  of the Deployed.
	
	
		Whereas more than 2,270,000 people serve as members of the
			 United States Armed Forces;
		Whereas several hundred thousand members of the Armed
			 Forces rotate each year through deployments to 150 countries in every region of
			 the world;
		Whereas more than 2,300,000 members of the Armed Forces
			 have deployed to the area of operations of the United States Central Command
			 since the September 11, 2001, terrorist attacks;
		Whereas the United States is kept strong and free by the
			 loyal military personnel who protect our precious heritage through their
			 positive declaration and actions;
		Whereas members of the Armed Forces serving at home and
			 abroad have courageously answered the call to duty to defend the ideals of the
			 United States and to preserve peace and freedom around the world;
		Whereas members of the Armed Forces personify the virtues
			 of patriotism, service, duty, courage, and sacrifice;
		Whereas the families of members of the Armed Forces make
			 important and significant sacrifices for the United States;
		Whereas North Dakota began honoring the members of the
			 Armed Forces and their families by designating October 26 as Day of the
			 Deployed in 2006 ; and
		Whereas 40 States designated October 26, 2010, as
			 Day of the Deployed: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 members of the United States Armed Forces who are deployed;
			(2)calls on the
			 people of the United States to reflect on the service of those members of the
			 United States Armed Forces, wherever they serve, past, present, and
			 future;
			(3)designates
			 October 26, 2011, as Day of the Deployed; and
			(4)encourages the
			 people of the United States to observe Day of the Deployed with
			 appropriate ceremonies and activities.
			
